Citation Nr: 0018023	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This appeal arises from a decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran's December 1998 hearing testimony appears 
to have raised the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  This issue is not in appellate status and is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to August 18, 1998, the veteran did not have 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stress; and an inability 
to establish and maintain effective relationships, nor did he 
exhibit severe social and industrial impairment due to his 
PTSD..

3.  Since August 18, 1998, his PTSD has been productive of 
totally incapacitating psychiatric symptomatology.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met prior to August 18, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a 100 percent evaluation for PTSD since 
August 18, 1998, have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § § 4.1, 4.3, 4.7, 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted a claim for service connection for PTSD 
on January 6, 1995.  

A July 1995 VA discharge summary notes that the veteran was 
admitted for suicidal ideations, major depression, drinking, 
and self-harming behavior.  Notation was made of a well-known 
history of self-harming behavior.  VA discharge summaries 
indicate that he was also hospitalized from December 1995 to 
March 1996, from July to August 1996, from August to December 
1996, from March to April 1996 and from April to May 1997.

During a September 1997 VA PTSD examination he complained of 
recurrent recollections of soldiers dying or being burned in 
armored personnel carriers (APCs) but could not recall some 
details.  Children screaming while playing would trigger 
memories of the APC incidents.  He had a feeling that some 
war events were recurring.  He denied a feeling of a 
foreshortened future.  He avoided all activities that had 
anything to do with the military.  He complained of 
difficulty falling and staying asleep; he stated he got five 
hours of sleep in a 24-hour period.  He was irritable and 
hypervigilant.  He had difficulty with concentration.  He 
related a history of panic attacks.  The veteran stated that 
he spent his time at rummage sales buying and selling 
collectibles.  He ate at home and enjoyed reading history and 
biographies.

On examination the veteran was clean and well kept.  He 
appeared to be mildly anxious and his affect was mildly 
constricted.  His mood went from neutral to euthymic at 
times.  No looseness of association, flights of ideas, or 
blocking was noted.  He was logical and coherent.  No 
hallucinations, delusions, obsessions or compulsions were 
noted and no depressive syndrome was present.  He was 
oriented times three and his memories were intact.  His 
judgment and insight were fair.  

The examiner found that the veteran met the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria for 
PTSD and that it was chronic and moderate in severity.  The 
veteran also met the DSM-IV criteria for a diagnosis of panic 
disorder with agoraphobia and generalized anxiety disorder.  
The Global Assessment of Functioning Scale (GAF) was 60.

December 1997 to November 1998 VA outpatient progress notes 
reveal that the veteran had taken friends to another state to 
visit their relatives on one occasion and had enjoyed it.  At 
the time of an outpatient visit in March 1998, the PTSD was 
described as moderate in degree. While he was described as 
struggling with strong tendency to isolate at the time of an 
April 1998 visit, he was described as polite and cooperative.  
Further, his affect was only neutral to mildly dysphoric, 
speech was fluent, thoughts were well organized, and he 
appeared relaxed.  Medications were reported to be helpful at 
that time as well as at the time of a May 1998 visit.  In May 
1998 it was noted he was trying to get out and keep his flea 
market business going.  

However, at the time of a visit on August 18, 1998, it was 
indicated he had been having an increase in avoidant 
symptomatology the last few months.  Also he reported his 
anxiety had increased.  He reported having had several panic 
attacks lately.  On examination, he was polite and 
cooperative.  While initially dysphoric, he affect became 
more bright and hopeful as the session progressed.  Speech 
was fluent and thoughts were well organized.  The assessment 
was severe PTSD. Notation was made of recent increase in 
avoidant and hyperarousal symptomatology.

On visits thereafter, his PTSD was primarily described as 
severe in degree.  For example, at the time of a December 
1998 visit, although polite and cooperative with fluent 
speech and neutral affect, he was continuing to isolate 
himself in his home.  He was given a GAF score of 45 and the 
PTSD was described as severe.  At the time of visits in 
January and February 1999, his GAF score was 40 to 45 each 
time and the assessment was severe PTSD.  

During the veteran's personal hearing in December 1998 he 
testified that he quit his job of 14 years in 1994 because he 
had lost so much time due to PTSD symptoms.  He tried to 
drive a forklift but it reminded him of APCs so he quit after 
two days.  He and a friend would buy things and take them to 
an antique mall to be sold by the mall personnel.  He had a 
lot of fear that people would want to talk to him when he 
dropped stuff off.  He did not man a booth; he just delivered 
his stuff and would retrieve anything that did not sell.  His 
days consisted of getting up at six or seven and getting 
things ready to take to the mall.  He would be out of his 
house for an hour or two every day.  

The veteran testified that he had one close friend and two 
with whom he would hang out.  He also had a good female 
friend.  He kept the drapes and the curtains drawn over the 
windows in his house.  He had one small room with a taped 
over window that he could stay in without anyone knowing he 
was there.  He would stay there for up to four hours on a bad 
day without making noise so that no one would know that he 
was there.  Staying there was depressing but comfortable, 
because he did not have to worry about anything there.  He 
did watch television, but did not read or listen to music.  
He did not think about the Persian Gulf War news.  He had 
tried to watch a movie about Vietnam, but got depressed and 
angry.  

He testified that he had flashbacks and nightmares and that 
he had long intrusive thoughts twice a day almost daily.  He 
had two recurring dreams twice a month.  He had one dream in 
which he would get shot but it was a comfortable feeling, 
which scared him.  The dream would affect him for three or 
four days afterward.  Being depressed would set off the 
intrusive thoughts.  He stated that he must have had suicidal 
thoughts because he was always thinking that he did not want 
to die.  He did not think about whether he would be around 
five years from now.  Seeing all the people in a local mall 
had made him dizzy and numb and he got lost.  He would not go 
back.  When he would go to out to dinner he would sit at the 
last table facing away from the crowd so he would not know if 
anyone were there.  He could not stay there if he faced the 
crowd.  He had recently gone Christmas shopping for the first 
time in four years.  He felt that his therapy had helped in 
that he did not want to die anymore.  

During his April 1999 PTSD examination the veteran complained 
of daily flash backs, nightmares two or three times a month, 
increased irritability since the military action in Kosovo 
began and of isolation except for two close friends.  He felt 
that his flashbacks and irritability precluded him from any 
substantial employment.  He could get to sleep but had 
trouble staying asleep and had early morning awakening; his 
sleep was significantly better since taking Trazodone.  It 
had been about three years since he tried to injure himself.  
He had panic attacks off and on.  He also reported problems 
with depression.

On examination he displayed some signs of a decline in 
grooming.  His mood was dysphoric, his affect was labile, and 
he was logical, coherent and goal directed without flights of 
ideation or looseness of association.  His speech was neither 
tangential nor circumstantial and no echolalia or dysarthria 
was evident.  Mood appeared dysphoric and affect appeared 
labile.  He denied hallucinations, delusions or suicidal or 
homicidal ideations.  He was oriented to time, place and 
person.  His memory was grossly intact.  His insight and 
judgment were fair.  The diagnosis was chronic moderate to 
severe PTSD and the GAF was 50 to 55.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  "[W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] will apply unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs (Secretary) to 
do otherwise and the Secretary did so." Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).  Thus, if the amended regulations 
are more favorable to the veteran, the Board must apply them 
to the evidence of record to determine the appropriate 
disability rating.  The Board notes that, in the May 1999 
rating decision, the RO considered both versions of the 
regulations and assigned a 50 percent rating under the old 
evaluation criteria. 

Prior to November 7, 1996, a 50 percent rating was assigned 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was severely impaired.  A 100 percent rating was assigned 
when the veteran was demonstrably unable to obtain or retain 
employment due to totally incapacitation psychoneurotic 
symptoms.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996).

Under current criteria a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is for assignment when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is for assignment when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name  38 
C.F.R. § 4.7, 4.130, Code 9411.

In assessing the evidence, the Board finds that the veteran 
was able to function at a moderately incapacitating level 
from a psychiatric standpoint up to the time of the 
outpatient visit in August 1998 when notation was made of an 
increase in symptoms.  Prior to that time his PTSD was not 
shown to be so incapacitating as to warrant a rating in 
excess of 50 percent under either the old or the new 
criteria.  

However subsequent thereto, his PTSD has regularly been 
described as at least moderately to severely incapacitating 
and his GAF scores have shown significant social impairment.  
It appears from the record that he would have trouble 
acclimating himself in a social or industrial setting.  In 
Carpenter v. Brown, 8 Vet. App. 240 (1995), the Court 
recognized the importance of the GAF score.  GAF scores 
ranging between 41 and 50 reflect serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See Carpenter v. Brown, 8 Vet. App 240, 242 
(1995).  From a review of the record it appears unlikely the 
veteran could return to a structured environment as he is 
unable to engage in meaningful social or industrial 
interaction.  Accordingly, the criteria for a 100 percent 
rating are met.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
In this regard the veteran is socially isolated, and he has 
not worked for several years.  Accordingly the Board 
concludes the record supports a grant of entitlement to a 100 
percent evaluation for PTSD under the old criteria.  The 
Board need not discuss the propriety of ascertaining whether 
total benefits may be assigned under the criteria for rating 
psychiatric disorders which became effective on November 7, 
1996, in view of the grant of total benefits for PTSD under 
the previous criteria.


ORDER

1. A disability rating greater than 50 percent for PTSD prior 
to August 18, 1998, is denied.  
2. A 100 percent evaluation for PTSD effective August 18, 
1998, is granted, subject to the provisions governing the 
payment of monetary awards.


		
	ROBERT E. O' BRIEN
	Acting Member, Board of Veterans' Appeals



 

